Argued April 12, 1933.
The only question involved in this appeal is with reference to the construction to be given the judgment of the Supreme Court in Crawford's Appeal, 307 Pa. 102, which reversed the decree of the orphans' court *Page 478 
of Venango County and ordered that court to enter a decree awarding the appellant therein, Quincy D. Hastings, "full counsel fee of $10,000," to wit, whether this carried with it interest on said sum, and if so from what date interest should be computed.
Adopting the suggestion of the Supreme Court in Ladner v. Siegel, 296 Pa. 579, 587, where a judgment or decree of that court was also the subject of consideration, we shall not attempt to pass upon the question raised, but will certify the case to the Supreme Court for decision.
Appeal certified to the Supreme Court.